DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1, , 5, 9, 10 and 14, submitted June 8, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 7, filed June 8, 2022, with respect to the objection of claim 5 have been fully considered and are persuasive in view of the claim amendment.  The objection of claim 5 has been withdrawn. 
Applicant’s arguments, see pages 7 - 8, filed June 8, 2022, with respect to the rejection(s) of claim(s) 14 under 35 USC 102 (a)(1) and (a)(2) have been fully considered and are persuasive in view of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schröder et al. (US 5,153,354).
Applicant's arguments filed with regard to the rejection of claims 1 – 9 under 35 USC 103 as unpatentable under Schröder et al. (US 5,153,354) in view of Fang et al. (US 2018/0022686) have been fully considered but they are not persuasive, for the reasons set out in the previous office action and below.
Claim Objections
Claim 10 is objected to because of the following informalities: in  step e) triester is misspelled.  Also, the end of steps e) and f) are missing the semicolon. Lastly there is a conjunction missing between step f) and step g).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schröder et al. (US 5,153,354).
The rejected claim covers, inter alia, a compound of formula I made by the process of claim 1.

    PNG
    media_image1.png
    144
    219
    media_image1.png
    Greyscale

However, Schröder discloses a compound of (XXIII0 at column 7.

    PNG
    media_image2.png
    253
    388
    media_image2.png
    Greyscale
, wherein R is defined as an alkyl group 
having 1 – 10 carbons.  (col. 2, ln 53 – 54).  Further, it is stated that the present compounds can be isolated from the reaction mixture, using known conventional methods, such as chromatography or fractional distillation.  (col. 3, ln 1 – 4).
Applicant is reminded that claim 14 is claimed in a Product-by-Process format.  MPEP §2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” 
 It is well settled that the presence of process limitations in product claims, which product does not otherwise patentably distinguish over the prior art, cannot impart patentability to that product.  The addition of a method step in a product claim, which product is not otherwise patentably distinguish over the prior art, cannot impart patentability to that old product." SmithKline Beecham Corp. v. Apotex Corp., 439 F.3d 1312, 1318 (Fed. Cir. 2006) (quoting In re Stephens, 345 F.2d1020, 1023 (CCPA 1965).  
The PTO takes the following position with respect to Product- by-Process claims, As stated in ln re Thorpe, 777 F.2d 695, 697, 698,227 USPQ 964, 966 (Fed. Cir. 1985):   Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. 
In Examination, “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Additionally, once the Examiner establishes that a product, recited in terms of its process of making, is prima facie unpatentable due to anticipation, Appellants bear the burden of proving "that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." Id. at 698 (quoting In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980); In re Best, 562 F.2d 1252, 1255 (CCPA 1977)). 

Accordingly, applicant's claim is considered a product claim, and the process steps do not have any weight, if the product is known over prior art.  In this case the product is known from Schröder.  Therefore, the claim is anticipated by the prior art.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schröder et al. (US 5,153,354) in view of Fang et al. (US 2018/0022686).
The rejected claims cover, inter alia, a process for preparing trivinylcyclohexane triesters comprising the steps of:
a) initially charging one of the a trivinylcyclohexane compounds of (i), (ii), (iii) or a mixture of at least two of the trivinylcyclohexanes; b) adding a ligand (L) and a compound comprising Pd or a complex comprising Pd and the ligand (L); c) adding an alcohol having 1 to 12 carbon atoms; d) feeding CO; e) heating the reaction mixture from a) to d), wherein the compound/mixture of a) is converted to a trivinylcyclohexane triester.
Dependent claims 2 – 9 further limit the process and reactants.
However, Schröder discloses a process for the preparation of a trivinylcyclohexane triester by reacting the same triesters by the reaction of the trivinylcyclohexanes with CO. The reaction takes place with an alcohol having 1 – 10 carbon atoms in the presence of a cobalt-based organic metal catalyst.  (col. 2, ln 26 – 54 & col. 7, ln 32 – 65).
The difference between the instantly claimed invention and Schröder, is that the catalyst is used in the present process is a palladium-based organic metal complex, while the catalyst is used in Schröder is a cobalt-based organic metal catalyst.
However, with regard to the use of a palladium-based organic metal complex in the alkoxycarbonylation process of the Schröder, the Examiner turns to the teaching of Fang.  The prior art of Fang describes the use of a palladium-based organic metal complex catalyst for the alkoxycarbonylation of olefins. (pp. 5, [0101]  - [0121]).  The catalyst is disclosed on page 5 as (8), with palladium complexing taught on page 6 at paragraphs [0127]  and [0128]).
Because Schröder  and Fang teach the method for the alkoxycarbonylation of olefins wherein a transition based organic metal catalyst can be used to prepare triesters of trivinylcyclohexanes, it would have been obvious to one skilled in the art before the effective filing date of the instantly claimed invention to substitute the catalyst of Fang in the process of Schröder because based on the teaching of Fang it would have yielded predictable results of producing triesters of trivinylcyclohexanes.
Therefore, the rejected claims would have been obvious because a simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the instantly claimed invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Response to arguments: 103
Applicant respectfully asserts that a proper prima facie case of obviousness has not be established.  Applicant asserts that the catalytic activity of cobalt in Schröder appear to be unique in that no other possibilities are discussed.  Further, Applicant asserts that the catalyst of Fang is used to overcome the problem of there being a need in the alkoxycarbonylation of olefin for a low Bronsted acid concentration.  Noting that this is not an issue in Schröder.  Also, directing the Examiner to the fact that even though Fang teaches a wide range of ethylenically unsaturated compounds as substrates , none include 1,2,4-cyclohexane.  
In response, the Examiner notes that Feng is not limited to internal double bonds but, can react on terminal double bonds.  ([0096].  Further, one such unsaturated reactant useful in the process of Fang is ethene, a terminal olefin.  ([0101] & [0119]).  Based on the teaching of Schröder wherein only the terminal vinyl substituents on the saturated ring are affected by alkoxycarbonylation reaction; a person of ordinary skill in the art would be inclined to use the catalyst of Fang as an alternative catalyst in the reaction of Schröder.
Allowable Subject Matter
Claims 10 – 13 are in condition for allowance except formal matters.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior of record teaches or suggest a motivation wherein the process for preparing the triol of trivinylcyclohexane triesters by the process of claim 10.  The process comprises the steps of:
a) initially charging one of the a trivinylcyclohexane compounds of (i), (ii), (iii) or a mixture of at least two of the trivinylcyclohexanes; b) adding a ligand (L) and a compound comprising Pd or a complex comprising Pd and the ligand (L); c) adding an alcohol having 1 to 12 carbon atoms; d) feeding CO; e) heating the reaction mixture from a) to d), wherein the compound/mixture of a) is converted to a trivinylcyclohexane triester; f) purifying the triester; and g) reacting he purified triester with a NaOMe and H2 to give the triol.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622